



PROMISSORY NOTE
US $1,000,000
Effective Date: February 14, 2019

FOR VALUE RECEIVED, the undersigned Sonic Foundry, Inc., a Maryland Corporation
("Borrower") promises to pay to Mark Burish, a Wisconsin resident (“Lender”),
the principal sum of One Million Dollars (US $1,000,000.00), with interest on
the unpaid principal balance at the rate of 9.25% percent per annum. Interest
accrued on this Note shall be due and payable on each February 14, or the next
business day if such day is not a day on which the national banking associations
are open for business, of each year during the term of this Note. The then
outstanding principal balance of this Note, plus any then unpaid accrued
interest, shall be due and payable on February 14, 2020, or the next business
day if such day is not a day on which the national banking associations are open
for business. This Note may be prepaid at any time without penalty. All payments
due under this Note shall be payable at 33 East Main Street, Suite 400, Madison,
Wisconsin 53703, or such other place as may be designated by Notice to Borrower
from or on behalf of Lender. This Note may be paid by Borrower by issuing
Borrower common stock to the Lender, with each share valued at $1.30 per share
Borrower waives presentment, demand, notice of dishonor, protest, notice of
acceleration, notice of intent to demand or accelerate payment or maturity,
presentment for payment, notice of nonpayment, grace, and diligence in
collecting the Indebtedness.
This Note shall be governed by the law of the State of Wisconsin, without
reference to choice of law principles.
IN WITNESS WHEREOF, and in consideration of the Lender's agreement to lend
Borrower the principal amount set forth above, Borrower has caused this Note to
be signed and delivered by its duly authorized representative.
BORROWER:


ACCEPTED this 14th of February, 2019, on behalf of Sonic Foundry, Inc.
                        
 
 
 
By:
 
/s/ Kenneth A. Minor
By:
 
Kenneth A. Minor
Title:
 
Chief Financial Officer
 
 
 






